4 N.J. 28 (1950)
71 A.2d 352
FIDELITY UNION TRUST COMPANY, AS TRUSTEE, ETC., PLAINTIFF-APPELLANT,
v.
ARTHUR PHILLIPS, JR., ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued February 6, 1950.
Decided February 14, 1950.
Mr. Theodore McC. Marsh argued the cause for the appellant (Messrs. Riker, Emery & Danzig, attorneys).
Mr. Herbert H. Hannoch argued the cause for the respondent (Messrs. Hannoch & Lasser and Messrs. Bilder, Bilder & Kaufman, attorneys).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Freund in the Court below, reported at 5 N.J. Super. 529.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, BURLING and ACKERSON  6.
For reversal  None.